THE STATE OF SOUTH CAROLINA 

               In The Supreme Court 


   Hazel Jeisel Rivera, Respondent,

   v.

   Warren Jared Newton, Newton's Farm, J&J Logging,
   Inc., and Edgar Rivera, Petitioners.

   Appellate Case No. 2013-000674



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



              Appeal From Georgetown County 

         Benjamin H. Culbertson, Circuit Court Judge 



                    Opinion No. 27542 

           Heard April 7, 2015 – Filed July 1, 2015 



   CERTIORARI DISMISSED AS IMPROVIDENTLY
                 GRANTED


   Brandon A. Smith, of King, Love & Smith, LLC, of
   Greenwood, and John Dwight Hudson, of Hudson Law
   Offices, of Myrtle Beach, for Petitioners.

   Lawrence Sidney Connor, IV, of Kelaher Connell & 

   Connor, PC, of Surfside Beach, for Respondent. 

PER CURIAM: We granted certiorari to review the court of appeals' opinion in
Rivera v. Newton, 401 S.C. 402, 737 S.E.2d 193 (Ct. App. 2012). We now dismiss
the writ of certiorari as improvidently granted and further direct the court of
appeals to depublish its opinion and assign the matter an unpublished opinion
number. The above opinion shall no longer have any precedential effect.

DISMISSED AS IMPROVIDENTLY GRANTED.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.